Citation Nr: 1716401	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-00 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The May 2008 rating decision denied, inter alia, the Veteran's claim for service connection for glaucoma, claimed as eye disorder.  The Veteran filed a notice of disagreement (NOD) in February 2009, and the RO issued a Statement of the Case (SOC) in November 2009.  The Veteran subsequently filed a substantive appeal (VA 9) in January 2010, in which he identified the denial of service connection for glaucoma as the specific issue with which he wanted to pursue on appeal.  The RO issued a Supplemental SOC in July 2011.  

The Veteran was afforded a Board hearing at the local Regional Office in March 2012.  A transcript of the hearing has not been associated with the claims file.  In August 2014, the Board sent a notice to the Veteran advising him that the transcript was not produced due to technical difficulties.  At that time, the Veteran was offered an opportunity to appear for another hearing before the Board.  The notice also informed the Veteran that if he did not respond within 30 days, the Board would assume that he did not desire another hearing and to proceed accordingly.  The Veteran submitted a statement in September 2014 in which he opted to not appear at another Board.  Hence, the Board continued to decide the claims with the evidence of record.

In an October 2014 decision, the Board denied service connection for glaucoma, to include as secondary to the service-connected diabetes mellitus, type II.  The Veteran appealed the October 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court), which, by Order dated June 2015, granted a Joint Motion for Partial Remand (JMPR), vacated that part of the October 2014 Board decision that denied service connection for glaucoma, to include as secondary to the service-connected diabetes mellitus type II, and remanded the matter for action consistent with the terms of the JMPR.  Specifically, pursuant to the terms of the JMPR, the parties agreed that the Board erred in not obtaining an opinion as to whether the Veteran's glaucoma was aggravated by his service-connected diabetes mellitus, type II.  The parties also agreed that there was no deficiency in the Board's treatment of the issue of outright service connection (for glaucoma), and that the part of the Board's October 2014 decision that granted an initial 10 percent rating, but no higher, for hypertension was to remain undisturbed.

In October 2015, in accordance with the directive of the JMPR, the Board remanded the matter of service connection for glaucoma, to include as secondary to service-connected diabetes mellitus type II.  The Board requested an addendum opinion regarding the etiology of the Veteran's glaucoma.  The opinion was obtained in February 2016.  A Supplemental SOC was issued in March 2016.  

The Board remanded this matter again in July 2016 and a Supplemental SOC was issued in September 2016.  It has been returned to the Board for adjudication.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for glaucoma on the basis that the condition developed as a result of his diabetes mellitus, type II.  As noted, the Board previously remanded this claim to obtain an addendum opinion regarding the Veteran's claim of entitlement to service connection for glaucoma, including as secondary to service-connected diabetes mellitus, type II.  

As noted in previous Board decision and remands, VA outpatient treatment records from December 2005, March 2006, and September 2006 show that the Veteran was seen for suspected glaucoma.  See December 2005 VA Eye Clinic-Comprehensive Eye Examination (glaucoma suspect due to ON asymmetry); March 2006 VA Eye Clinic- Visual Field Testing (HVF of both eyes revealed no glaucoma pattern; impression of glaucoma suspect, per history); September 2006 VA Eye Clinic (good IOP; slight thick CCT; thinning noted on GDX; VF revealed no glaucoma pattern defect; impression of glaucoma suspect based on increased C/D; previous GDX showed mild thinning with borderline NFI, both eyes; HVF (9-19-2006) and previous HVF were not consistent); September 2006 VA Eye Clinic - Follow Up (VF/IOP were okay; assessment: glaucoma suspect based on increased C/D, both eyes; previous GDX should mild thinning with borderline NFI, both eyes; HVF (9-27-2006) showed relatively clear fields, not producing defects shown on the field from 9-19-2006; thick pachs within normal limits and average IOPs); March 2007 VA Eye Clinic (assessment: glaucoma suspect based on increased C/D, both eyes; IOP is about the same without medication; GDX is unchanged from previous GDX 1-year ago; and previous HVF was clear, both eyes).

Private treatment records from the Eye Clinic Associates Morristown, Inc., dated February 2007, April 2007, and August 2007, show that the Veteran has been diagnosed as having bilateral glaucoma.  See February 2007 Eye Clinic- Morristown (diagnoses included glaucoma, bilaterally); April 2007 Visual Field Interpretation Report (Type of Visual Field: central 24-2 threshold; assessment: generalized depression in both eyes; Confrontation Field: full in both eyes and restricted; impression: bilateral glaucoma); April 2007 GDX - Optic Nerve Scan Interpretation (Fund Image: both eyes, good moderate cupping, optic disc; Thickness Map: both eyes, does not compare with normal range/double peak prater, possible IVCC of RNFL; Nerve Fiber Analysis: both eyes, most all values shown as green in color indicating results were within normal limits; Number: both eyes, 0-30 analysis indicated low ONI nerve damage; Summary: abnormal GDX, both eyes); August 2007 Gonioscopy (indication testing for glaucoma - Shaffer's Gravity: number 4, 35-45 degrees; Test Relativity: good; the 4 mirror; interpretation: 360 degrees open); August 2007 Retinal Photos (negative NVE; negative NVD; negative  NVI; Disc C/D: 8 for right eye, and 9 for left eye; Macular: clear for both eyes, and No pigment/Dru for both eyes; Periphery: No, for both eyes for all categories); August 2007 Gonioscopy and Retinal Photos (impression: primary open-angle glaucoma, bilateral).  A diagnosis of bilateral open-angle glaucoma was noted during VA examinations in May 2008 and October 2009.

When the Veteran was examined by VA in October 2009, the examiner offered an opinion as to the etiology of the Veteran's open-angle glaucoma.  The examiner noted that the Veteran was diagnosed with open-angle glaucoma in (March) 2007.  He additionally stated that the Veteran is treated from a non-VA provider and that the glaucoma is being successfully controlled with eye drops.  The examiner stated that he could not resolve the issue of the etiology of the Veteran's glaucoma with resorting to speculation.  He went on to state that there is "no clear-cut etiology" for open-angle glaucoma and that it is not a secondary condition.  Further, he indicated that the literature "suggests that there could be a nexus with certain systemic conditions such as diabetes, but no link has been definitively established."  Finally, the examiner relayed that "in the absence of a precipitating event such as ocular trauma or surgery, or a direct systemic link, it is not possible to comment on the etiology" of the Veteran's glaucoma.

An opinion was also provided by VA in February 2016.  The VA examiner conducted an examination and reviewed the claims file, including the VA and private treatment records. The VA examiner concluded with the diagnosis of a glaucoma suspect, noting the Veteran's long history of being a glaucoma suspect and that he was treated for glaucoma for a brief time.  At current, the VA examiner noted that the Veteran was being followed as a suspect, and that no treatment had been used in a few years.  According to the VA examiner, the Veteran's condition was less likely than not proximately due to or the result of his service-connected diabetes mellitus.  The VA provided the rationale that, to this point, the Veteran has not been diagnosed with glaucoma, noting that while the Veteran had "some constriction" on his Goldman test, the Veteran's IOP was normal and that his optic disc findings were stable.  Thus, with the absence of a true diagnosis for glaucoma, the VA examiner stated that it was not related to the Veteran's diabetes mellitus, type II.

The Board noted in the July 2016 remand that per McClain v. Nicholson, 21 Vet. App. 319 (2007), the service connection requirement of a current disorder being present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA] Secretary's adjudication of the claim."  As such, the Board remanded the claim to obtain an examination and opinion regarding the claim of entitlement to service connection for glaucoma, which considered the treatment records (VA and private) that indicated diagnoses of glaucoma from February 2007 through October 2009.

Another opinion was obtained in August 2016.  The examiner opined that the Veteran does not have glaucoma at this time.  He noted that while the Veteran's optic nerve head appearance is suspicious, all objective and clinical testing suggests that it is physiologic cupping, not a disease process.  Since at least 2005, the examiner noted that the Veteran had been routinely tested for development of glaucoma through intra-ocular pressure checks, pachymetry, gonioscopy, visual field testing, and GDx and OCT scanning laser imaging, but that the results have not pointed to a diagnosis of glaucoma.  The examiner noted that, though the Veteran did not currently have glaucoma, it could still develop in the future, which is why the Veteran had been tested so often.  Thus, the examiner opined that the Veteran does not have an eye disorder, to include glaucoma, that is at least as likely as not secondary to service-connected diabetes mellitus, type II.  

Unfortunately, another remand is required in light of the August 2016 opinion.  As an initial matter, the examiner did not specifically discuss the earlier diagnoses of glaucoma, including: (1) VA treatment records dated December 2005, March 2006, September 2006, and March 2007 (containing clinical data from an increased cup-to-disc ratio which suspect a diagnosis of glaucoma); (2) private medical records dated February 2007, April 2007, and August 2007 (containing clinical data which were used to support a diagnosis of glaucoma); (3) May 2008 VA examination report (indicating a diagnosis of glaucoma); and (4) October 2009 VA examination report (containing notation of a March 2007 diagnosis of open-angle glaucoma).  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the claim must again be remanded so that remedial compliance with the Board's July 2016 remand, including the specific directive to the examiner clarifying the existence of the earlier diagnoses of glaucoma, can occur.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should advise the Veteran that he may submit a supplemental medical opinion from his treating private physician (i.e., Dr. Hyde (or any other physician) who has treated him at the Eye Clinic Associates Morristown, Inc., or any other medical professional) that addresses whether the Veteran has a diagnosis of glaucoma; and if so, whether such disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus type II.

If he chooses to do so, the Veteran is advised that it is his responsibility to provide his treating physician (or any other medical professional) with copies of (1) VA treatment records dated in December 2005, March 2006, September 2006, and March 2007 (containing clinical data from an increased cup-to-disc ratio which suspect a diagnosis of glaucoma); (2) private medical records dated in February 2007, April 2007, and August 2007 (containing clinical data used to support a diagnosis of glaucoma); (3) May 2008 VA examination report (indicating a diagnosis of glaucoma); (4) October 2009 VA examination report (containing notation of a March 2007 diagnosis of open-angle glaucoma), and (5) any other information and medical evidence he wishes to submit.

If such an opinion is provided, the Veteran is advised that his treating physician (or any other medical professional) should be asked to consider and discuss, including but not limited to, the medical data, as outlined in this REMAND, and provide the rationale for any opinion expressed regarding the following questions: 

a. Based on the results from the private clinical evaluations and diagnostic tests and studies conducted in February 2007, April 2007, and August 2007, can it be determined with a reasonable degree of medical certainty that the Veteran has a diagnosis of glaucoma?

b. If the answer to question (a) is "yes," is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosis of glaucoma was caused by or results from the Veteran's service-connected diabetes mellitus type II?

c. If the answer to question (a) is "yes," is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosis of glaucoma has progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of his service-connected diabetes mellitus type II?

Note: A fully articulated rationale for each opinion expressed must be set forth in the medical report.  The treating physician (or other medical professional) should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably make the clear the medical guidance in the study of this case.

2.  Schedule the Veteran for a VA ophthalmology examination by an appropriate medical professional.

* Request the examiner to review the claims file, including: (1) VA treatment records December 2005, March 2006, and September 2006 (containing clinical data from an increased cup-to-disc ratio which suspect a diagnosis of glaucoma); (2) private medical records dated February 2007, April 2007, and August 2007 (containing clinical data used to support a diagnosis of glaucoma); (3) May 2008 VA examination report (indicating a diagnosis of glaucoma); and (4) October 2009 VA examination report (containing notation of a March 2007 diagnosis of open-angle glaucoma).

* Request the examiner to perform an ophthalmology examination including any indicated additional tests or studies, to include a gonioscopy of the anterior chamber angle, and provide the diagnosis of any ophthalmologic disorder, to include glaucoma, which is found on diagnostic testing and examination.  Please specify the diagnosis or diagnoses.

* All tests and studies, as well as the clinical data and findings contained therein, should be reported in detail.

The medical professional is asked to provide an opinion addressing the following questions:

a. Based on the results from the private clinical evaluations and diagnostic tests and studies conducted in February 2007, April 2007 and August 2007, can it be determined with a reasonable degree of medical certainty that the Veteran has a diagnosis of glaucoma?  Please provide the rationale for the opinion expressed regarding this question.

b. If the answer to question (a) is "yes," is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosis of glaucoma was caused by or results from his service-connected diabetes mellitus type II?

c. If the answer to question (a) is "yes," is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosis of glaucoma has progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of his service-connected diabetes mellitus type II?

A fully articulated medical rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical sciences as applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

4.  After the development requested above has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development requested above, and re-adjudicate the issue of service connection for glaucoma, to include on a secondary basis.  If the determination remains adverse to the Veteran, he and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




